DETAILED ACTION
Claims 1-18 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Notes
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/563,609, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Specifically, the features of using XML tags and comparing XML tags for equivalence as disclosed in claim 3, the similar features disclosed in claims 5, 15, 18 and the features of conditionally formatting an image of a first data object as disclosed in claim 11 are not supported and/or enabled by the prior-filed provisional application No. 62/563,609.
Accordingly, claims 3, 5, 11, 15, and 18 are not entitled to the benefit of the prior application.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure 
The abstract of the disclosure is objected to because:
It contains phrases which can be implied, such as “this disclosure is directed to”.
Corrections are required. See MPEP § 608.01(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,977,094 B2 (hereinafter “reference patent-01”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of the reference patent-01 anticipates claim 1-18, respectively, since an “electronic mail” recited in claims 1-18 of the reference patent-01 is a type of message that anticipates the limitation “message” as recited in claims 1-18 of the instant application.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,521,278 B2 (from IDS filed on 04/07/2021; hereinafter “reference patent-02”) in view of Aarts (US 2005/0066335 A1; from IDS filed on 04/07/2021). 
Claims 1-18 of the reference patent-02 anticipates the data formatting and data structure management features disclosed in claims 1-18 of the instant application, except claims 1-18 of the reference patent-02 are directed to a slide presentation application with slide data objects and a note presentation application with note data objects whereas claims 1-18 of the instant application are 
However, Aarts discloses data formatting for data transfer between a messaging application and a calendar application (see e.g. Arts, paragraph 28: “external applications 200 may include web servers, e-mail and other messaging (e.g., SMS, MMS, etc.) applications, workgroup applications, calendar and/or contact applications, and the like”; paragraph 32: “the clipboard service 214 is to allow the device 206 to copy local information to the local clipboard 212 for use by any of the external applications 200. For example, an application 218 operating on the communication device 206 may post INFO-2 226 to the clipboard 212, and by way of the clipboard service 214 make that INFO-2 226 available to any one or more of the external applications 200”; paragraph 46; and Fig. 2).
The reference patent-02 and Aarts are analogous art because they are in the same field of endeavor: data formatting and data structure management for transferring data between different applications. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in claims 1-18 of the reference patent-02 with the teachings of Aarts. The motivation/suggestion would be to accommodate specific requirements associated with particular software applications for data transfer; thus improving the overall applicability of the system.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735.  The examiner can normally be reached on M-Th 9:00-7:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                                                                                                                                            /UMUT ONAT/Primary Examiner, Art Unit 2194